Martin, J.,
delivered the opinion of the court.
This is an application for a mandamus to the district •judge of the third district, before whom the present suit, which is against the judge of probates of the parish of East Baton Rouge, (as administrator of a small estate which he administers under the article 1178 of the Louisiana Code,) is pending.
The suit having been originally brought in the Court of Probates, was transferred to the District Court, under the act of March, 1831. A plea to the jurisdiction of that court having been sustained, the cause was ordered to the Court of Probates. On these facts, the plaintiff prays that a mandamus may be issued, commanding the district judge of the District Court, to try this cause agreeably to law, or show cause to the contrary.
This certainly cannot be done, until the judgment sustaining the plea to the jurisdiction be reversed ; and this cannot be done by this court, until the case is regularly brought before us on an appeal. It is urged, that this court . ... s has decided, that no appeal lies on an order for the removal of a cause to another court. In that case, the district judge having been of counsel, recused himself, and ordered the suit o * * to be removed for trial to the adjoining district. An appeal being taken, this court held, that it could not be received, as the order appealed from was not a judgment or decision. It bad not altered the situation of the suit, for it was to be in statu quo; it decided nothing, for whatever . „ _ 1 . . . . ° questions it offered, remained untouched.
The case under consideration is a very different one. The District Court has given judgment on a plea to its iurisdic- . ... . . * J tion ; this judgment is certainly appealable from, and is not *121less so because it contains an order for remanding the cause to the Court of Probates. The plaintiff appears to us to have mistaken his remedy, and the mandamus must be refused.